DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 20150192634) in view of Meynants (US 20160360138) and Chang et al. (US 20100214824).
As to claim 1, Lewis et al.’s figure 10 shows an integrated circuit, comprising: an electrical circuit (1205) having a bias terminal (betweem 1205 and 1212) configured to receive a bias current from a current generator (1212); a comparator (1214).  Figure 10 fails to show the detail of the comparator 1214.  However, figure 9 shows comparator 1116 having a first input, a second input, and a comparator output, the first input coupled to receive a reference voltage (Vref).  It would have been obvious to one having ordinary skill in the art to use comparator 1116 for comparator 1214 for the purpose of providing more previse compare voltage.  Figures 9 and 10 fail to show that voltage Vref is a bandgap voltage.  However, it is well known in the art that bandgap voltage is more temperature stable than regular voltage.  Therefore, it would have been obvious to one having ordinary skill in the art to use bandgap voltage for Vref for the purpose of providing more precise reference voltage.  Figure 10 further shows 
As to claim 2, the modified Lewis et al.’s figure 10 shows that prior providing the final trim code, the SAR circuit iteratively provides at least one interim trim code, and in each iteration, SAR circuit is configured to change a logic state of one bit within a respective interim code (¶0121-0122). 
As to claim 3, the modified Lewis et al.’s figure 10 shows that within each iteration, the SAR circuit is configured to change the logic state of the most significant bit (MSB) first (it is known that SAR 
As to claim 4, the modified Lewis et al.’s figure 10 shows that the final trim code is a multibit value, and wherein the SAR circuit is configured to: initialize a trim code to an initial value; change a logic state of the most significant bit of the initial value from a first logic state to a second logic state; determine a logic state of the comparator’s output signal; and change the logic state of the most significant bit back to the first logic state responsive to a change in the logic state of the comparator’s output signal (¶0019).
As to claim 5, the modified Lewis et al.’s figure 10 shows that the SAR circuit is configured to: iteratively change a logic state of each successive bit of the trim code from the most significant bit to the least significant bit to generate the final trim code; one respective bit of the trim code changing state within each iteration and with each iteration, responsive to the comparator’s output signal changing state, change back the logic state of the respective bit.
As to claim 9, Lewis et al.’s figure 10 shows that the electrical circuit includes an operational amplifier (1208). 
As to claims 10-13, circuitry built on PCB is well known in the art.  It would have been obvious to one having ordinary skill in the art to build the modified Lewis et al.’s figure 10 on a PCB for the purpose of saving space.  
	As to claim 18, the modified Lewis et al.’s figure 10 shows a method, initiating a multi-bit trim code (initial value in the SAR); iteratively determining a final trim code (¶0122, 0129), each iteration including changing a bit of the multi-bit trim code form first logic state to a second logic state (i.e. count up or successively increasing (¶0119); adjusting a bias current (by TFT or by 1204) to produce an 
As to claim 19, the modified Lewis et al.’s figure 10 shows that iteratively determining the final trim code  comprises changing each bit of the multi-bit trim code starting with the most significant bit and ending with the last significant bit of the multi-bit trim code.
As to claim 20, the modified Lewis et al.’s figure shows the step of saving the trim code to a non-volatile memory Meynants’ memory in 67).

Claims 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (20150192634) in view of Meynants, Chang et al. and Yen et al. (US 20080218221).
As to claim 6, the modified Lewis et al.’s figure 10 fails to show an amplifier (1205) including an amplifier and a control terminal coupled to the bias generator output.  Figure 10 fails to show the detail of the DCA.  However, Yen et al.’s figures 6-8 and 13 show a DAC, where figure 9 shows another embodiment of the DAC converter). Therefore, it would have been obvious to one having ordinary skill in the art to use Lin’s DAC for Lewis et al.’s DAC for the purpose of providing more precise current.  Thus, the modified Lewis et al.’s figure 10 shows that the DAC (Yen’s resistors in figure 9 used for resistors in figure 13) comprises a series chain of resistors.
As to claim 7, the modified Lewis et al.’s figure 10 shows a first transistor (Yen’s P1301) coupled to the series chain of resistors, wherein, when a current flows through the transistor, the current also flows through at least some of resistors in the chain of resistors.

As to claim 14, the modified Lewis et al.’s figure 10 shows an amplifier (Yen’s A1301) including an amplifier having first and second amplifier inputs and an output, and the DAC (Yen’s figure 9) comprises a series chain of resistors and plurality of switches, each switch being coupled in parallel with a respective one of the resistors, and a first resistor in the series chain being coupled to the first amplifier input.
As to claim 15, the modified Lewis et al.’s figure 10 shows a first transistor (Yen’s P1301) having a first control input and having a current terminal coupled to the first resistor in the series chain of resistors, when a current flows through the transistor, the current also flows through the chain of resistors.
As to claim 16, the modified Lewis et al.’s figure 10 shows a second transistor (Yen’s P1302), the second transistor includes a second control input coupled to the first control input and to the output of the amplifier; and the second input of the amplifier is configured to receive a reference voltage. 

Claims 17- is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (20150192634) in view of Meynants, Chang et al., and Ogata et al. (US 20080337732).
. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer .

/QUAN TRA/Primary Examiner, Art Unit 2842